DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-12 objected to because of the following informalities:  the claims recite “electrode slice”.  The examiner did not find a standard definition of the term and for examination purposes interpreted the term to mean flat contact terminals. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the claim recites “…a magnetic adsorbing sheet for adsorbing electric products…” in lines 3-4 of claim 3. The dictionary definition of adsorbing according to Merriam-Webster is: “to take up and hold by adsorption” which does not satisfy the meaning of the claim. For purposes of examination the examiner interpreted the term to mean “attract” or “attach”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BURNS et al. (US 2018/0076649 A1, hereinafter BURNS).	
                        
    PNG
    media_image1.png
    586
    568
    media_image1.png
    Greyscale

As per claim 1, BURNS discloses a multifunctional wireless charger, comprising a housing (See Fig.18, Item#10 and Par.31, disclose a wireless charging cube comprising a housing), inside which a circuit board (See Figs.22A and 22B and Par.44, disclose a power distribution circuit board 68 and transmission modules 64), a portable power source connected therewith (See Fig.11, Item#11 and Par.31, disclose a power source inside the wireless charging cube, if the applicant meant the wireless charging device includes a battery [Par.39, discloses “Additionally or in lieu of other power methods, cube 10 may include a battery and may be battery-operated, which may, among other things, provide added mobility and portability.”]), and three or more charging coils are arranged, wherein the charging coils are fixed on the inner side wall of the housing (See Figs.18 and 21 and Par.41, disclose 3 wireless charging coils arranged on the inner side of the cube to charge 3 portable electronic devices 30), on which is arranged a plug-in part connected with the circuit board (See Par.39, discloses the wireless charger power source may connect directly to a power source and may include components such as European converters to accommodate 110V AC, 220 VAC or 12V DC. This indicates the presence of a connection to an outside power source via a plug); the plug-in part is further connected with an external power source for supplying power to the charging coils (See Par.39, discloses the wireless charger power source may connect directly to a power source and may include components such as European converters to accommodate 110V AC, 220 VAC or 12V DC. This indicates the presence of a connection to an outside power source via a plug. Par.45, disclose the received power is used by distribution circuit board 68 and coils to charge portable electronic devices), so that an electronic product can be charged after being attached to the outer side wall of the housing (See Fig.18, Items#30, disclose a plurality of portable electronic devices which are wirelessly charged after being placed on one of the multiple surfaces of the wireless charging cube 10).
As per claim 18, BURNS discloses the multifunctional wireless charger according to claim 1 as discussed above, wherein the housing is further provided with a charging indicator connected with the circuit board. (See Par.34, discloses the controller 32 may activated LEDs to visually indicate to the user the charging status of the portable electronic devices).

As per claim 19, BURNS discloses the multifunctional wireless charger according to claim 1 as discussed above, wherein the housing is further provided with a USB interface or a charging port connected with the circuit board (See Figs.5-7, Item#22 and Par.38, disclose USB ports).

As per claim 20, BURNS discloses the multifunctional wireless charger according to claim 1 as discussed above, wherein the housing is further provided with a switch button connected with the circuit board (See Par.46, discloses a button to switch the mode of the charger or switch on /off functionality such as that of feedback LEDs).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4-5, 7-8, 10-11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURNS in view of DeIuliis et al. (US 2010/0277007 A1, hereinafter DEIULIIS).
                 
    PNG
    media_image2.png
    300
    445
    media_image2.png
    Greyscale

As per claim 2, BURNS discloses the multifunctional wireless charger according to claim 1 as discussed above, wherein the housing is a cube as a whole (See Par.31, discloses a wireless charger comprising a cube), the charging coils have three charging coils (See Figs.18 and 21 and Par.41, disclose 3 wireless charging coils arranged on the inner side of the cube to charge 3 portable electronic devices 30), and the three charging coils are respectively installed on the inner sides of three sides of the housing (See Fig.18, discloses each coil is placed on a different wall to allow for charging a plurality of devices 30), and the plug-in part is connected with an external power source for charging electronic products attached to the three sides at the same time (See Par.39, discloses the wireless charger power source may connect directly to a power source and may include components such as European converters to accommodate 110V AC, 220 VAC or 12V DC. This indicates the presence of a connection to an outside power source via a plug. Par.45, disclose the received power is used by distribution circuit board 68 and coils to charge portable electronic devices). However BURNS does not disclose the housing is a cuboid as a whole.
DEIULIIS discloses a charger comprising a cuboid (See Fig.3, Item#80).
BURNS and DEIULIIS are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURNS with that of DEIULIIS by using a cuboid shape for providing a certain aesthetic appeal to the user if desired or provide a charger than is easier to pick up by the user.

As per claim 5, BURNS discloses the multifunctional wireless charger according to claim 2 as discussed above, however BURNS does not disclose wherein the plug-in part comprises a first contact module arranged on the housing and connected with the circuit board, and a second contact module connected with the first contact module and detachably connected with the housing; and the second contact module is connected with an external power source for supplying power to the circuit board through the first contact module.
DEIULIIS discloses a charger comprising a plug-in part wherein the plug-in part comprises a first contact module arranged on the housing and connected with the circuit board (See Fig.4, Items#98, disclose contact pins on the housing and in contact with the charger electric circuit), and a second contact module connected with the first contact module and detachably connected with the housing (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98); and the second contact module is connected with an external power source for supplying power to the circuit board through the first contact module (See Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”).
BURNS and DEIULIIS are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURNS with that of DEIULIIS by utilizing the detachable plug structure for the benefit of increasing the usability of the charger by allowing the user to swap the detachable plug with one that conforms with the configuration of the region they are in (i.e. European plug, American plug, Asian plug,...etc.).

As per claim 8, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 5 as discussed above, wherein the first contact module comprises an electric jack arranged on the housing, and a first electrode needle connected with the circuit board is fixed in the electric jack (See DEIULIIS, Fig.4, Items#98, disclose a jack comprising contact pins on the housing and in contact with the charger electric circuit); 
the second contact module comprises a holder, a second electrode needle and an electrical plug arranged thereon; when the second contact module is installed on the housing, the second electrode needle is inserted into the electric jack to contact the first electrode needle, and the electrical plug is inserted into the external power socket for supplying power to the circuit board (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98, also see Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”).

As per claim 14, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 8 as discussed above, wherein the electrical plug comprises a two-pin plug or a three-pin plug, and the two-pin plug can be accommodated in the holder (See DEIULIIS, Fig.4, Items#90, disclose a two-pin plug, also see Fig.3, discloses the two-plug in can be folded into the holder channels 92).

As per claim 11, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 5, wherein the first contact module comprises a first electrode arranged on the housing and connected with the circuit board (See Fig.4, Items#98, disclose contact pins on the housing and in contact with the charger electric circuit); the second contact module comprises a holder, a second electrode and an electrical plug arranged thereon (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98); when the second contact module is installed on the housing, the first electrode slice is in contact with the second electrode, and the electrical plug is inserted into an external power socket for supplying power to the circuit board (See Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”). Even though BURNS and DEIULIIS do not disclose the electrodes are “electrode slice”, flat terminals are well known in the art and it would been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace one connection terminal for another without unexpected results for the benefit of simplifying the connection process.

As per claim 17, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 11, wherein the electrical plug comprises a two-pin plug or a three-pin plug, and the two-pin plug can be accommodated in the holder (See DEIULIIS, Fig.4, Items#90, disclose a two-pin plug, also see Fig.3, discloses the two-plug in can be folded into the holder channels 92).

As per claim 4, BURNS discloses the multifunctional wireless charger according to claim 1 as discussed above, however BURNS does not disclose wherein the plug-in part comprises a first contact module arranged on the housing and connected with the circuit board, and a second contact module connected with the first contact module and detachably connected with the housing; and the second contact module is connected with an external power source for supplying power to the circuit board through the first contact module. 
DEIULIIS discloses a charger comprising a plug-in part wherein the plug-in part comprises a first contact module arranged on the housing and connected with the circuit board (See Fig.4, Items#98, disclose contact pins on the housing and in contact with the charger electric circuit), and a second contact module connected with the first contact module and detachably connected with the housing (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98); and the second contact module is connected with an external power source for supplying power to the circuit board through the first contact module (See Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”).
BURNS and DEIULIIS are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURNS with that of DEIULIIS by utilizing the detachable plug structure for the benefit of increasing the usability of the charger by allowing the user to swap the detachable plug with one that conforms with the configuration of the region they are in (i.e. European plug, American plug, Asian plug,...etc.).

As per claim 7, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 4 as discussed above, wherein the first contact module comprises an electric jack arranged on the housing, and a first electrode needle connected with the circuit board is fixed in the electric jack (See DEIULIIS, Fig.4, Items#98, disclose a jack comprising contact pins on the housing and in contact with the charger electric circuit); 
the second contact module comprises a holder, a second electrode needle and an electrical plug arranged thereon; when the second contact module is installed on the housing, the second electrode needle is inserted into the electric jack to contact the first electrode needle, and the electrical plug is inserted into the external power socket for supplying power to the circuit board (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98, also see Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”).

As per claim 13, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 4 as discussed above, wherein the electrical plug comprises a two-pin plug or a three-pin plug, and the two-pin plug can be accommodated in the holder (See DEIULIIS, Fig.4, Items#90, disclose a two-pin plug, also see Fig.3, discloses the two-plug in can be folded into the holder channels 92).

As per claim 10, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 4, wherein the first contact module comprises a first electrode arranged on the housing and connected with the circuit board (See Fig.4, Items#98, disclose contact pins on the housing and in contact with the charger electric circuit); the second contact module comprises a holder, a second electrode and an electrical plug arranged thereon (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98); when the second contact module is installed on the housing, the first electrode slice is in contact with the second electrode, and the electrical plug is inserted into an external power socket for supplying power to the circuit board (See Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”). Even though BURNS and DEIULIIS do not disclose the electrodes are “electrode slice”, flat terminals are well known in the art and it would been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace one connection terminal for another without unexpected results for the benefit of simplifying the connection process.

As per claim 16, BURNS and DEIULIIS disclose the multifunctional wireless charger according to claim 10, wherein the electrical plug comprises a two-pin plug or a three-pin plug, and the two-pin plug can be accommodated in the holder (See DEIULIIS, Fig.4, Items#90, disclose a two-pin plug, also see Fig.3, discloses the two-plug in can be folded into the holder channels 92).

Claim(s) 3, 6, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURNS in view of DEIULIIS and in further view of TABATA et al. (US 2012/0187904, hereinafter TABATA).
                                  
    PNG
    media_image3.png
    747
    460
    media_image3.png
    Greyscale

As per claim 3, BURNS discloses the multifunctional wireless charger according to claim 1 as discussed above, wherein the housing is a cube as a whole (See Par.31, discloses a wireless charger comprising a cube), the common sides of two adjacent sides of the housing form a chamfered surface (See Fig.19B and 19D, annotated above, disclose a chamfered surface of the cube charger between 2 sides of the cube charger); the charging coils have three charging coils, and the three charging coils are respectively installed on the inner side walls of the two adjacent sides and the chamfered surface (See Figs.18 and 21 and Par.41, disclose 3 wireless charging coils arranged on the inner side of the cube to charge 3 portable electronic devices 30. BURNS further discloses that additional coils can be placed in additional surface to increase the number of charge devices and that additional shapes other than a cube can be adopted [Par.39]), and the plug-in part is connected with an external power source for charging electronic products attached to the two adjacent sides and the chamfered surface at the same time (See Par.39, discloses the wireless charger power source may connect directly to a power source and may include components such as European converters to accommodate 110V AC, 220 VAC or 12V DC. This indicates the presence of a connection to an outside power source via a plug. Par.45, disclose the received power is used by distribution circuit board 68 and coils to charge portable electronic devices), so that an electronic product can be charged after being attached to the outer side wall of the housing (See Fig.18, Items#30, disclose a plurality of portable electronic devices which are wirelessly charged after being placed on one of the multiple surfaces of the wireless charging cube 10). However, BURNS does not disclose the housing is a cuboid as a whole or the chamfered surface is provided with a magnetic adsorbing sheet for adsorbing electronic products.
DEIULIIS discloses a charger comprising a cuboid (See Fig.3, Item#80).
BURNS and DEIULIIS are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURNS with that of DEIULIIS by using a cuboid shape for providing a certain aesthetic appeal to the user if desired or provide a charger than is easier to pick up by the user. However BURNS and DEIULIIS do not disclose the chamfered surface is provided with a magnetic adsorbing sheet for adsorbing electronic products.
TABATA discloses a wireless charger comprising a magnetic adsorbing sheet for adsorbing electronic products (See Fig.1, Item#3 and Par.7, disclose a magnetic sheet to attract the charge receiving device and ensure proper positioning).
BURNS, DEIULIIS and TABATA are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURNS and DEIULIIS with that of TABATA by adding the magnetic sheet for the benefit of enhancing the charging process by securing the charge receiving device to the charging surface during the charging process.

As per claim 6, BURNS, DEIULIIS and TABATA disclose the multifunctional wireless charger according to claim 3 as discussed above, do not disclose wherein the plug-in part comprises a first contact module arranged on the housing and connected with the circuit board, and a second contact module connected with the first contact module and detachably connected with the housing; and the second contact module is connected with an external power source for supplying power to the circuit board through the first contact module.
DEIULIIS discloses a charger comprising a plug-in part wherein the plug-in part comprises a first contact module arranged on the housing and connected with the circuit board (See Fig.4, Items#98, disclose contact pins on the housing and in contact with the charger electric circuit), and a second contact module connected with the first contact module and detachably connected with the housing (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98); and the second contact module is connected with an external power source for supplying power to the circuit board through the first contact module (See Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURNS,  DEIULIIS and TABATA as applied to claim 3 with the teaching of TABATA utilizing the detachable plug structure for the benefit of increasing the usability of the charger by allowing the user to swap the detachable plug with one that conforms with the configuration of the region they are in (i.e. European plug, American plug, Asian plug,...etc.).

As per claim 9, BURNS,  DEIULIIS and TABATA disclose the multifunctional wireless charger according to claim 5 as discussed above, wherein the first contact module comprises an electric jack arranged on the housing, and a first electrode needle connected with the circuit board is fixed in the electric jack (See DEIULIIS, Fig.4, Items#98, disclose a jack comprising contact pins on the housing and in contact with the charger electric circuit); 
the second contact module comprises a holder, a second electrode needle and an electrical plug arranged thereon; when the second contact module is installed on the housing, the second electrode needle is inserted into the electric jack to contact the first electrode needle, and the electrical plug is inserted into the external power socket for supplying power to the circuit board (See DEIULIIS,  Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98, also see Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”).

As per claim 12, BURNS,  DEIULIIS and TABATA disclose the multifunctional wireless charger according to claim 6, wherein the first contact module comprises a first electrode arranged on the housing and connected with the circuit board (See Fig.4, Items#98, disclose contact pins on the housing and in contact with the charger electric circuit); the second contact module comprises a holder, a second electrode and an electrical plug arranged thereon (See Fig.4, Item#82 and Par.35, disclose a detachable plug comprising plug connectors 94 to engage with the contact pins 98); when the second contact module is installed on the housing, the first electrode slice is in contact with the second electrode, and the electrical plug is inserted into an external power socket for supplying power to the circuit board (See Fig.4, Item#90 and Par.35, disclose “The contact surfaces are electrically coupled to the prongs 90 such that electrical current may pass through the prongs 90 to the contact pins 98 when the plug 82 is attached to the housing 84, and more particularly, when the plug connector 94 is inserted into the connection opening 96”). Even though BURNS,  DEIULIIS and TABATA do not disclose the electrodes are “electrode slice”, flat terminals are well known in the art and it would been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace one connection terminal for another without unexpected results for the benefit of simplifying the connection process.

As per claim 15, BURNS, DEIULIIS and TABATA disclose the multifunctional wireless charger according to claim 9, wherein the electrical plug comprises a two-pin plug or a three-pin plug, and the two-pin plug can be accommodated in the holder (See DEIULIIS, Fig.4, Items#90, disclose a two-pin plug, also see Fig.3, discloses the two-plug in can be folded into the holder channels 92).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859        

/EDWARD TSO/            Primary Examiner, Art Unit 2859